 615310 NLRB No. 85BRATTLEBORO RETREAT1The parties agreed that the facts developed in the record in Case1±RC±19498, based on the Petitioner's earlier petition for a similar
unit, are currently operative.2Relevant portions of the Regional Director's dismissal letter andof the Regional Director's Decision and Direction of Election in
Case 1±RC±19498, the underlying case, are attached as Appendices
A and B.3In affirming the Regional Director's dismissal, we do not passon the Regional Director's finding that the mental health workers aretechnicals nor the Regional Director's acceptance of the parties' stip-
ulation that certain teachers are technicals since no party has re-
quested review of these findings.Brattleboro Retreat and Federation of Nurses andHealth Care Professionals, AFT, AFL±CIO, Pe-
titioner. Case 1±RC±19742March 8, 1993ORDER AFFIRMING DISMISSALBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHThe National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel, which has considered the Petitioner's request for
review of the Regional Director's Administrative Dis-
missal of Petitioner's petition, as well as the Employ-
er's opposition brief. The request for review is granted
as it raises substantial issues warranting review.A careful review of the administrative record in thiscase, as well as the record in Case 1±RC±19498, a
prior case,1and the Regional Director's Decision andDirection of Election in that case,2support the Re-gional Director's dismissal of the petition.3APPENDIX ARegional Director's Dismissal LetterDear Mr. Jacobsen:The above-captioned case, petitioning for an investigationand determination of representative under Section 9(c) of the
National Labor Relations Act, has been carefully investigated
and considered.I have determined that further processing of the petition isnot warranted.The Employer is a health care institution engaged in thetreatment of psychiatric and addictive diseases, and in pro-
viding long-term care and vocational rehabilitation at its
Brattleboro, Vermont facility. On January 18, 1991, in Case
1±RC±19498, the Petitioner filed a petition seeking to rep-
resent a bargaining unit limited to the Employer's technical
employees. On April 11, 1991, I issued a Decision and Di-
rection of Election in that case, in which I found that a unit
limited to the Employer's technical employees was not ap-
propriate. I also directed an election in a unit consisting of
all of the Employer's non-professional employees. The Deci-
sion in that case was based on a comprehensive record devel-
oped by the parties at hearing.In brief, the evidence presented during the hearing in Case1±RC±19498 demonstrated that the interests of all of the
Employer's non-professional employees are identical in manyrespects. For instance, all such employees share commonpersonnel policies, benefits, and overall working conditions.
The average wage rate for non-technical, non-professionalemployees is 89 percent of that for technical employees, and
the Employer's technical employees share wage classifica-
tions with many non-technical, non-professional employees.The evidence also showed that there was not as much dif-ference between the qualifications, skills, and training of the
two groups as may be the case in other health care institu-
tions. Many of the Employer's technical employees, includ-
ing mental health workers (MHW), the largest group of tech-
nical employees, require only a high school education and do
not acquire their skills through technical schools or colleges.
Many non-technical, non-professional classifications also re-
quire a high school education. In addition, both technical em-
ployees and many non-technical, non-professional employees
attend in-service educational programs.The record also demonstrated that the Employer's oper-ations are functionally integrated. In part due to this integra-
tion, the interests of the employees in the two main compo-
nents of the Employer, the Rockwell Center psychiatric hos-
pital and the Linden Lodge nursing home are intertwined.
The technical employees at these two components have im-
portant and frequent work-related contact with non-technical,
non-professional employees. Some technical employees share
supervision with some non-technical, non-professional em-
ployees. There was also evidence of transfers of employees
between Linden Lodge and Rockwell Center, of permanent
transfers between technical classifications and non-technical,
non-professional classifications, and of the performance of
similar or common duties by some employees in both
groups.Based upon the record as a whole as highlighted by thefacts above, and in view of the prevailing case law at the
time, I determined in Case 1±RC±19498 that a unit limited
to the Employer's technical employees was not appropriate
under the Act. In St. Francis Hospital, 271 NLRB 948(1984) (St. Francis II) the Board had articulated a ``disparityof interests'' standard for the analysis of bargaining units in
the health care field. Under this standard, the Board required
more in the way of differences between the employees re-
quested and those in an overall unit than would be necessary
in another industry before it would find a separate smaller
unit to be appropriate. St. Vincent Hospital, 285 NLRB 365(1987). The record in Case 1±RC±19498 demonstrated that
the overall working conditions, wage rates, qualifications,
skills, training, contacts, and interchange of the two groups
were not sufficiently disparate as to warrant a separate tech-
nical unit.Since the date of the issuance of the Decision and Direc-tion of Election in Case 1±RC±19498, the Board has imple-
mented its rule for determining appropriate bargaining units
in the health care industry. 29 CFR Sec. 103. That rule, how-
ever, is applicable only to acute care hospitals, and excludes
nursing homes and psychiartic hospitals. 29 CFR
103.30(e)(2). In Park Manor Care Center, 305 NLRB No.135 (Dec. 1, 1991), the Board addressed the standard to be
used in determining appropriate units in nursing homes or
other nonacute care facilities. In Park Manor, the Board ar-ticulated a ``pragmatic or empirical community of interests''
approach. This approach takes into consideration traditional 616DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
community of interest factors as well as background informa-tion gathered during rulemaking and prior precedent.In the instant case, the Petitioner seeks a unit limited toall technical employees employed by the Employer at its
Rockwell Center and Linden Lodge facilities. The Petitioner
argues that current law supports its position that a unit lim-
ited to the Employer's technical employees is appropriate,
while the Employer contends that changes in the law since
rulemaking do not require a different result. The parties
agree that there have been no meaningful factual changes
since the issuance of the Decision and Direction of Election
in Case 1±RC±19498.To evaluate these contentions under Park Manor, I willlook first to the Board's experience during rulemaking. Most
of the Employer's operation, and of the unit petitioned-for,
is a psychiatric hospital. During rulemaking, the Board re-
ceived a great deal of evidence and input regarding appro-
priate units at psychiatric hospitals. Although the Board
originally planned to apply the rules regarding unit deter-
mination to psychiatric hospitals, it eventually determined to
exclude psychiatric hospitals from coverage of the rule and
proceed on a case-by-case basis. The Board noted that psy-
chiatric hospitals differ from other acute care hospitals in
that therapeutic programs are highly integrated, there are
more paraprofessionals (mental health workers), and all em-
ployees are specially trained in relating to patients as all em-
ployees' actions have an impact on patient care. 53 Fed. Reg.
33930, 284 NLRB 1515, 1570 (1984).The significant other component of the Employer is anursing home. During rulemaking, the Board observed that
there is generally less diversity in nursing homes among
technical and service employees, and that the staff as a
whole is more integrated than in acute care hosptals. The
Board also noted that there generally was a greater overlap
of functions and greater work contact among non-profes-
sional employees in the nursing home environment. 53 Fed.
Reg. 33928, 284 NLRB at 1567±1568.During rulemaking, the Board's examination of technicalemployees at acute care hospitals supported the notion that
these employees share their own community of interest such
as to constitute an appropriate unit. The Board fund that
technical employees in acute care hospitals are becoming
more specialized and highly educated, and that in general the
gap between technical employees and service employees is
widening. The Board also observed that in acute care hos-pitals the wage disparity between technical employees and
non-technical, non-professional employees is great; that tech-
nical employees do not usually work in patient care areas;
and that there is little cross-training or interchange between
the two groups. 53 Fed. Reg. 33918±33919, 284 NLRB at
1553±1555.The next consideration under Park Manor is precedentprior to rulemaking. There is not a wealth of case law prior
to rulemaking regarding units limited to technical employees
at psychiatric hospitals. The limited precedent that exists
does not disclose a general rule applicable to such institu-
tions. For instance, in Mount Airy Psychiatric Center, 217NLRB 802 (1975), the petitioner requested a unit consistingof nursing assistants, therapists, and ward secretaries, al-
though it expressed its willingness to represent LPNs (tech-
nical employees) if they should be found to be appropriately
within the unit. The employer contended that the only appro-
priate unit must consist of all non-professional employees,
including technical employees. The Regional Director deter-
mined that the LPN's were appropriately included in the unit
with the nursing assistants and therapists. Upon review, the
Board concluded that the only appropriate unit was a hos-
pital-wide unit of all non-professional employees of the em-
ployer, including technical employees. In Milwaukee Psy-chiatric Hospital, 219 NLRB 1043 (1975), the Board deter-mined that technical employees could be excluded from the
requested unit of service and maintenance employees. In sup-
port of its determination, the Board in Milwaukee PsychiatricHospital cited cases involving acute care hospitals in whichtechnical employees had been excluded from requested units
of service and maintenance employees.Prior precedent involving nursing homes is more extensivethan that involving psychiatric hospitals, but similarly es-
capes categorical rules. In cases prior to St Francis II, theBoard observed that the duties and responsibilities of LPNs
(the largest and most typical group of technical employees at
nursing homes) vary considerably from one nursing home to
another. Accordingly, the Board stated that they could be in-
cluded in overall units of non-professionals, or in a unit lim-
ited to technical employees based upon a showing of a sub-
stantial community of interest among themselves which is
separate and distinct from the broader interests they share
with other nursing home employees. Medeira Nursing Cen-ter, Inc., 203 NLRB 323, 325 (1973). Thus, the determina-tion that employees were technicals did not mandate their ex-
clusion from a broader unit; rather, community of interest
factors were examined. Park Manor, supra, slip op. at 6.After the issuance of St Francis II, as stated above, ``sharperthan usual differences'' had to be demonstrated in order to
justify separate smaller units for technical employees.The application of background information gathered duringrulemaking, prior precedent, and community-of-interest fac-
tors in the instant case require the conclusion the petitioned-
for-unit, limited to technical employees of that Employer, is
not appropriate. The lessons regarding psychiatric hospitals
and nursing homes learned during rulemaking that caused the
Board to exclude them from the rule applicable to acute care
hospitals are exemplified by the Employer. Thus, the Em-
ployer's paraprofessionals have much more in common with
other non-professional employees than is the case in acute
care hospitals. They are highly integrated with other employ-
ees and all employees are trained in relating to patients. As
in the general nursing home experience, there is a great deal
of overlap and contact between the Employer's technical em-
ployees and other non-professionals. These considerations
militate against the application of the Board's rule to Em-
ployer and against representation of technical employees of
the Employer in a separate unit. 617BRATTLEBORO RETREAT3Although the Employer took no position on the unit placementof these classifications at the hearing, in its posthearing brief the
Employer argues that these classifications are not technical.Unlike the technical employees of acute care hospitals dis-cussed by the Board during rulemaking, the Employer's tech-
nical employees do not have substantial educational advance-
ment beyond the other non-professional employees, and often
share the same level of educational and in-service training.
There is not a wide gap between the pay structure of the two
groups. On the contrary, the wage groupings are remarkably
similar. In all other respects, the two groups share identical
working conditions. The interchange and performance of
common duties among the two groups also demonstrate that
all of the Employer's non-professional employees are closer
in skill level and have more in common than is usually the
case in acute care hospitals. As the Board noted during rule-
making, in the typical case involving technical employees in
acute care hospitals, such transfers, contacts, and integration
would be impossible.Unlike acute care hospital technical employees, the Em-ployer's technical employees are directly involved in patient
care. Although the staff is large, an examination of the duties
of all employees of the Employer reveals that the specialized
staffing and lack of contact often seen in large institutions
are not present here. See 284 NLRB 1567±1568. Thus it ap-
pears that the Employer's technical employees are vastly dif-
ferent from the technical employees in acute care hospitals
that are, under the rules, appropriately entitled to representa-
tion in their own unit.Prior precedent also suggests that the Employer's technicalemployees cannot constitute a separate appropriate unit. In
Mount Airy, supra, the Board included technical employeesin a unit with non-professionals. Although the Board found
a technical unit appropriate in Milwaukee Psychiatric Hos-pital, supra, it did so citing cases from the acute hospitalmodel. It is uncertain, after rulemaking, that cases involving
acute care hospitals would be applicable to the Employer.
Moreover, Milwaukee Psychiatric Hospital was decided earlyin the Board's experience with the health care industry and
before the differences between acute care hospitals and psy-
chiatric hospitals was observed to be so dramatic. Precedent
regarding nursing homes before St. Francis II essentially re-quires a close examination of the precise duties, qualifica-
tions, and interests of the technical employees as comparedto other non-professionals. As mentioned above, the duties,
qualifications, and interests of the Employer's technicals are
virtually identical to those of other non-professionals. The
application of the St. Francis II precedent has already re-sulted in a determination that a unit limited to the Employ-
er's technical employees is not appropriate.In summary, the investigation disclosed that there is func-tional integration and a community of interest between the
Employer's technical employees and other non-professional
employees that renders a unit limited to technical employees
inappropriate.I am, therefore, dismissing the petition in this matter.APPENDIX B5. The Employer is a private, nonprofit, health care institu-tion engaged in the treatment of psychiatric and addictive
diseases, and in providing longterm care and vocational reha-
bilitation at its Brattleboro, Vermont facility. The Petitioner
seeks to represent employees in a bargaining unit limited to
the technical employees employed at the Employer's Rock-
well Center facility, including licensed practical nurses, men-tal health workers, adolescent care workers, day coordinators,pharmacy technicians, recreational specialists, chemical de-
pendency counselors, discharge planners, X-ray/EEG techni-
cians, and laboratory/clinical technicians.The Employer first contends that the bargaining unit mustinclude employees under the entire corporate umbrella of the
Employer. The Employer next contends that the appropriate
unit must include all nonprofessional employees of the Em-
ployer. The Employer also claims that certain of the classi-
fications sought by the Petitioner are not technical employ-
ees. The classifications in issue include mental health work-
er, discharge planner, chemical dependency counselor, and
adolescent care worker.3The Employer would also includein any technical unit the classifications of teacher aide and
quality assurance assistant, while the Petitioner contends that
the quality assurance assistant is not a technical employee
and takes no position on the technical status of the teacher
aide. In addition, the parties placed the classifications of day
coordinator and staff accountant before the Regional Director
for a determination of their status as technical employees.
The parties also disagree about the supervisory status of
Brenda Gilfallan, adolescent care worker III. Finally, the par-
ties disagree on the eligibility formula for per diem employ-
ees. There are approximately 145 employees in the peti-
tioned-for unit, and about 535 employees in the Employer's
proposed unit.A. Employer StatusThe parent corporation of the Employer is Brattleboro Re-treat, which is governed by a four-member board of trustees.
Brattleboro Retreat has a chief executive officer, C. Richard
Sarle, and two vice presidents. One of the vice presidents,
William Stearns, is responsible for the areas of personnel,
education, public relations, media services, child care, and
the Wheeler Vocational Center. The second vice president,
Christopher McGowan, is responsible for the business office,
information services, materials management, payroll, patient
accounting, and nutritional services.There are three wholly owned subsidiaries of BrattleboroRetreat: Rockwell Center Corporation, Resource and Devel-
opment Corporation, and Linden Lodge Corporation. Each of
the subsidiaries has its own board of directors, which is ap-
pointed by the board of trustees.Rockwell Center is headed by Medical Director Dr. Ches-ter Switt. The bulk of the direct patient care and rehabilita-
tive services provided by Brattleboro Retreat falls under the
Rockwell Center corporate organization. The departments of
Rockwell Center include inpatient and outpatient care, aca-
demic research and education, nursing, social work, thera-
peutic activities, psychology, addictions, and dietary. The
hospital is licensed for 149 beds, there are an additional 20
residential beds in the adult alcohol recovery unit, and 19
beds in the adolescent transitional facility. The activities of
Rockwell Center occur in the many buildings of the Employ-
er's main campus. These buildings include the main adminis- 618DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4The administration building houses the professional offices, thepersonnel department, conference centers, administrative offices, the
Meadows School, and outpatient services. Plant maintenance is lo-
cated near the outpatient services area.5The Osgood Building contains the dual diagnosis treatment pro-gram, the adolescent program, therapeutic activity rooms, and a gift
shop.6The Tyler building contains the adult psychiatric program, an ad-olescent psychiatric unit, the nutritional services department, the
pharmacy, the laboratory, the X-ray department, and the employee
cafeteria.7Ripley contains a residential program for the treatment of adultswith substance abuse problems but without a psychiatric disorder.8Lawton Hall contains the Mulberry Bush Child Care Center.9The parties agree that Cedar Street and 104 Linden Street transi-tional houses are part of Rockwell Center and should be included
in the bargaining unit.10This corporation has no employees within the meaning of theAct. The parties stipulated at the hearing that employees of the farm
should be excluded from any unit found appropriate on the ground
that they are agricultural laborers.11The human resource department advertises for candidates or en-gages in internal postings, and receives applications from candidatesfor all positions throughout the system. The human resource depart-ment conducts a preliminary interview, and then the division in
question conducts subsequent interviews and makes recommenda-
tions as to hires. The human resource department then checks ref-
erences, offers the job, sets the salary and starting date, and conducts
a 2-day orientation program.The human resource department makes the decision as to whetherany given job opening will in fact be filled. The human resource de-
partment has overruled a department's decision to hire an individual
after the individual failed to pass the department's reference check
procedures.12Evidence was presented at the hearing that the human resourcedepartment has the authority to, and in fact has, overruled discharge
determinations of department heads. In cases where discharge is ap-
proved, the human resource department conducts the exit interview.13Thus, employees in different corporate entities that share jobclassifications may be placed in identical pay grades.14The exact number of employees employed at Linden Lodge isunclear from the record, but it appears to be approximately 111.The time period covered by the Employer's exhibits containingtransfer and interchange information is 10±14 years.Of the 20 employees who have worked at Rockwell Center, 8 for-merly worked in technical positions that the Petitioner would include
in its proposed unit.15Of these, three are currently employed in positions that the Peti-tioner would include in its proposed unit.tration building,4the Osgood Building,5the Tyler Building,6Ripley Center,7and Lawton Hall.8Two adolescent transi-tional houses operated by Rockwell Center are located ap-
proximately 500 yards from the main campus.9Linden Lodge Corporation operates the Linden Lodgenursing home. This 117 bed, longterm care facility is located
across the street from the administration building. LindenLodge is connected to the main campus by an underground
tunnel. The chief executive officer at Linden Lodge is Ro-
berta Bremmer. Linden Lodge has its own director of nursing
and director of therapeutic activities.The residents at Linden Lodge consist of elderly personsor others who are physically unable to live alone, as well as
some younger persons who are incapacitated or who have a
chronic life long psychiatric illness accompanied by physical
nursing needs. The patient population of Linden Lodge is
distinct from that of Rockwell Center.The Research and Development Corporation is headed bySarle. This corporation manages the corporate assets, a coun-
try club, land development, staff housing, and a farm.10All fiscal, bookkeeping, and accounting functions for allcorporate entities are performed by Rockwell Center.
Grounds and maintenance employees under the Rockwell
Center corporate structure perform systemwide maintenance
and repairs. The data processing and word processing func-
tions of Rockwell Center service all locations. The nutritional
services department and the housekeeping department of
Rockwell Center service Linden Lodge as well. The patients
and staff of Linden Lodge use the laboratory and X-ray serv-
ices of Rockwell Center. The board of trustees of Brattleboro
Retreat has the ultimate authority for all wages, benefits, and
personnel policies for all of the corporate subsidiaries. The
general function of the various boards of directors in this re-
gard is to make recommendations to the board of trustees.The Rockwell Center human resource department handleslabor relations for all corporate elements. The human re-
source department conducts applicant screening and initial
interviewing,11and must approve all departmental disciplineand discharge determinations.12The human resource depart-ment has formulated a single employee handbook, and that
handbook is applicable to all employees of each of the cor-
porate subsidiaries.The human resource department has developed a wage andsalary structure for all employees in the system. This wage
and salary program is divided into 18 hourly pay grades, and
is shared by all employees.13The human resource depart-ment is the central depository for all personnel records of all
employees in the system. Employee evaluations are per-
formed on an annual basis, after completion of the proba-
tionary period, and the same point system is used throughout
the system.All employees of the system are eligible for benefits ifthey are regularly scheduled to work 24 or more hours a
week. All employees are covered by the same Flexible Ben-
efit Program, and receive the same holidays, personal days,
retirement plan, vacation benefit, sick days, and other bene-
fits. All employees are entitled to use the employee child
care center. There is a single internal grievance procedure
applicable to all employees. All employees throughout the
system share the employee cafeteria, located in the Tyler
building. Employees of Linden Lodge use the vehicles
owned by Rockwell Center. Job posting is systemwide, and
any qualified employee may bid on any vacancy regardless
of corporate affiliation. An employee who transfers between
Rockwell Center and Linden Lodge retains his/her original
hire date.Of the current Linden Lodge employees, 20 were trans-ferred from positions at Rockwell Center.14Of the currentRockwell Center employees, 10 were transferred from Lin-
den Lodge.15The Employer also presented evidence thatother employees have worked at both Rockwell Center and
Linden Lodge during their careers, although they did not
transfer directly from one to the other. 619BRATTLEBORO RETREAT16An absence of interchange would not mitigate against a findingof single employer status in these circumstances. Jerry's UnitedSuper, 289 NLRB 125, 135 (1988).17Although the precise distances between buildings on the maincampus are not noted in the record, a review of the map of the Em-
ployer (Emp. Exh. 1) plainly shows the relative distances of the var-
ious buildings.18A determination that two entities constitute a single employerdoes not establish that an employerwide unit is appropriate. SouthPrairie Construction Co. v. Operating Engineers Local 627, 425U.S. 800, 805 (1976); G.M. Trimming, Inc., 279 NLRB 890, 895(1986).19There is record evidence of contact between employees at Lin-den Lodge and Rockwell Center. For a more complete discussion ofContinuedThe Employer contends that all corporate entities ofBrattleboro Retreat constitute a single employer under the
Act, and that the scope of any bargaining unit must include
all the corporate entities that comprise Brattleboro Retreat.
The Petitioner appears to contend that the corporate entities
do not comprise a single employer. In any case, the Peti-
tioner argues, Rockwell Center and Linden Lodge constitute
separate facilities and should therefore constitute separate ap-
propriate bargaining units.In determining whether two or more entities constitute asingle employer, the Board has traditionally applied four cri-
teria: common control of labor relations, common manage-
ment, common ownership or financial control, and interrela-
tion of operations. Radio Union v. Broadcast Service, 380US 255, 256 (1965); Parklane Hosiery, 203 NLRB 597, 612(1973), amended 207 NLRB 991 (1973). The fundamental
inquiry is whether there exists overall control of critical mat-ters at the policy level. Emsing's Supermarket, 284 NLRB302 (1987). None of the criteria alone is controlling, and the
determination of single employer status ultimately depends
on all of the circumstances of the case. Id. In weighing the
criteria, however, the Board has indicated that the degree of
common control over labor relations policies is a critical fac-
tor. Soule Glass & Glazing Co. v. NLRB, 625 F.2d 1055,1075 (1st. Cir. 1981), enfg. in relevant part 246 NLRB 792
(1979); Gerace Construction, 193 NLRB 645 (1971).I conclude that all of the corporate entities within the um-brella of the parent corporation constitute a single employer.
Each is a wholly owned subsidiary of Brattleboro Retreat,
and each is ultimately responsible to the board of trustees of
Brattleboro Retreat. Accordingly, they clearly have common
ownership and management. American Stores Packing, 277NLRB 1656, 1657 (1986). The operations of the various cor-
porations are integrated in meaningful ways. Rockwell Cen-
ter provides elements of patient care to Linden Lodge, in-
cluding dietary services, housekeeping, laboratory services,
and transportation. Administrative records, maintenance serv-
ices, mail services, and many other operational services are
provided by Rockwell Center to Linden Lodge.It is clear that the management of Rockwell Center has al-most complete and total control for the formulation and im-
plementation of labor relations polices for Linden Lodge.
The board of trustees of Brattleboro Retreat makes all policy
decisions regarding wages and benefits. The human resource
department of Rockwell Center makes labor relations policy
for all employees of all corporations under the Brattleboro
Retreat umbrella, and is directly involved in decisions re-
garding employee hire, discharge, discipline, wages, and ben-
efits. There is evidence of some permanent interchange of
employees between Rockwell Center and Linden Lodge.16Accordingly, I find that Rockwell Center, Linden Lodge Cor-
poration, and Research and Development Corporation con-
stitute a single employer within the meaning of the Act.B. Unit Scope: Single vs. MultifacilityThe Petitioner next argues that employees at Linden Lodgeconstitute a separate facility of the Employer and do not
share a community of interest with other employees of theEmployer. The Employer argues that a multilocation facilityis the only appropriate unit.A necessary predicate to an analysis of appropriate unitsof a multifacility employer is the existence of more than one
facility. In this case, I find that there is only one ``facility.''
Linden Lodge is located about 100 yards from the adminis-
tration building, across the street, and connected to the main
campus by an underground tunnel. It is closer to the adminis-
tration building than are the adolescent care houses of the
Employer that are stipulated to be part of any bargaining
unit. It appears that Linden Lodge is closer to the administra-
tion building than are Lawton Hall or Ripley Center.17In re-ality, Linden Lodge is more akin to a separate building of
one facility than to a distinct facility.Assuming arguendo that Linden Lodge is a separate facil-ity, however, I would find that the community of interest of
employees of Linden Lodge is so intertwined with that of the
remaining employees such as to require that they belong in
one bargaining unit. It is well established that, when consid-
ering a multifacility operation in the industrial model, a sin-
gle facility unit is presumptively appropriate for collective
bargaining. Dayton Transport Corp., 270 NLRB 1114(1984). This presumption can be overcome by showing a
functional integration so substantial as to negate the separate
identity of the single facility unit. Globe Furniture Rentals,298 NLRB 288 (1990). To determine if the presumption has
been rebutted, the Board looks to such factors as centralized
control over daily operations and labor relations; skills and
functions of employees; general working conditions; bar-
gaining history; employee interchange; and distance between
locations. Sol's, 272 NLRB 621 (1984).18The Board has adopted the presumption that a single facil-ity bargaining unit is appropriate in the health care field.
Manor Healthcare Corp., 28S NLRB 224 (1987). In ManorHealthcare, the Board stated that this presumption may berebutted by evidence that reasonably tends to show that the
single facility unit is inappropriate. Id at 227.Here, under traditional standards, a separate unit limited toRockwell Center employees would be inappropriate. The two
facilities are only a few yards apart. There is total adminis-
trative centralization. Evidence of substantial functional inte-
gration includes dietary, laundry, housekeeping, power plant,
and maintenance services provided by Rockwell Center em-
ployees for Linden Lodge. The laboratory, X-ray, and similar
technical needs of the nursing home are provided by Rock-
well Center.Labor relations policies and programs are administeredcentrally in all respects. All employees of the Employer
share common working conditions, including a common caf-
eteria.19Employees share job classifications and a common 620DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the contact between the various classifications, see the discussion re-garding ``disparity of interests'' infra.20In the prior, recent case involving this Employer, the partiesstipulated to exclude employees of Linden Lodge from an all profes-
sional unit. The matter was not litigated. In light of the facts and
policies here at issue, I do not view that stipulation as binding onthe outcome in the instant case.21In Manor Healthcare, supra, the Board found a single facilitybargaining unit appropriate where the facilities in issue were at least
10 miles apart and where there was no functional integration. In
Mercywood, supra, the Board found that a single facility unit wasappropriate within the meaning of Manor Healthcare, supra. Each ofthose cases is distinguishable from the instant case. In Mercywood,supra, the employer moved its patient care facility to a new location
adjacent to other medical facilities operated by it. The employees of
Mercywood had a history of collective bargaining prior to the move.In addition, there was little evidence of functional integration in ei-
ther of those cases and no evidence that a unit limited to the rep-
resented employees could cause a danger to patient care.22In Case 1±RC±19451, the Employer took the position that themental health workers were professional employees within the mean-
ing of the Act.23This number includes per diem MHWs.24Each patient is assigned to a ``treatment team.'' The team con-sists of both professional and nonprofessional employees who are
primarily responsible for the patient's well being. The team consists
of a MHW (or adolescent care worker), a physician, a social worker,
a nurse, a representative from the therapeutic activities department,
and a discharge planner.25The nursing care plan is designed by the team nurse and setsforth the guidelines for general intervention. According to testimony
at the hearing by a MHW and by a representative of the Employer,
patient assessment, and some degree of judgment is involved in the
interpretation and application of the nursing care plan interventions.26It appears that teams on different units may vary the frequencyof formal meetings.wage structure. Similarly classified employees, such asLPNs, perform similar duties. Although there is little record
evidence regarding temporary employee interchange, there
has been some transfer of employees between Linden Lodge
and Rockwell Center, which also tends to show that separate
units are not appropriate. Resident Home for the MentallyRetarded, 239 NLRB 3, 7 (1978).20In addition, there is reason to believe that a multifacilityfinding here would present some likelihood of harm to the
public interest. Manor Healthcare, supra at 226±227. The ap-proval of a single facility unit limited to Rockwell Center
could threaten the continuity of patient care for residents of
Linden Lodge. The services that employees of Rockwell
Center provide to Linden Lodge are vital to patient welfare.
I find these potential adverse consequences further support a
multifacility unit here. West Jersey Health System, 293NLRB 749 (1989) (single facility unit not appropriate where
there was centralization of labor relations, evidence of per-
manent interchange of employees, functional integration, and
the possibility of adverse consequences at one facility by the
interruption of laboratory and food services at another facil-
ity); Mercywood Health Bldg., 287 NLRB 1114, 1116(1988).21C. Unit Scope: Technical EmployeesThe Petitioner is seeking a unit limited to technical em-ployees, while the Employer contends that only a unit of all
nonprofessional employees is appropriate. In order to address
this issue, however, the technical or nontechnical status of
certain classifications must be resolved.D. Mental Health WorkersThe Petitioner contends that the mental health workers(MHW) are technical employees. The Employer contends
that the MHWs are nonprofessional, nontechnical employ-
ees.22There are approximately 130 MHWs employed by the Em-ployer.23MHWs are assigned case loads of four to seven pa-tients. The job duties of the MHW I position include: ad-
dressing the needs of the patients by participation in treat-ment team consultations and meetings;24assisting with thephysical care needs of the patients; escorting patients
throughout the campus; maintaining patient safety; setting
limits on patient behavior; carrying out interventions as des-
ignated by the treatment team or the nursing plan,25includ-ing physical interventions; observing patients and docu-
menting observations and interventions on patients' charts;
and the care and maintenance of patient property. MHWs
meet with patients on an individual basis regularly to discuss
problems and make assessments of their welfare. MHWs can
adjust the points awarded to patients for the determination of
the level of patients' privileges.The position of MHW II involves increased responsibilityalong the same lines, including assignments to more difficult
patients. Performance at a higher level is expected from the
MHW III classification.The treatment teams meet once or twice a week on a for-mal basis.26At these meetings, the team discusses patients'status and treatment, and plans courses of action and inter-
ventions. The MHWs have input into the treatment plans of
patients on their case load by gathering data and making sug-
gestions that contribute to the team's comprehensive treat-
ment plan. In addition to formal team meetings, members of
the treatment team interact continuously throughout the day
to discuss patient status, to deal with crisis situations, and to
assess the progress of the treatment plan.MHWs observe patients and make a judgment as to wheth-er to intervene immediately on their own or to contact a
nurse or a physician to intervene. If necessary, MHWs will
intervene with patients not on their regular case load.The entry level position in this classification is MHWtrainee. An applicant for this position must have a high
school diploma and a valid driver's license. After hire, the
trainee receives a 3-week orientation program in which they
are trained in psychiatric terminology and basic procedures.
The trainee is then assigned patient care duties under the
guidance of more senior MHWs. An employee spends 6
months as a trainee, after which he/she becomes a MHW I.
After completion of 1 year (or 2080 hours) of employment
and an educational requirement, discussed below, the em-
ployee is eligible for promotion to MHW II. Three years of
additional employment and further educational requirements,
discussed below, can lead to promotion to MHW III.MHWs I and II must each receive 10 hours of in-servicetraining each year. MHWs III must complete 15 hours of in-
service training each year. These requirements are usually
satisfied by attendance at seminars presented by staff at the
Employer. The Employer's human resource department must
verify these educational requirements before an employee 621BRATTLEBORO RETREAT27It is not clear from the Petitioner's posthearing brief whether thePetitioner contends that the trainees are technical employees and
should be included in the unit. In any case, I find that the trainees
are essentially receiving on-the-job training under the guidance of
skilled employees as they further develop their technical skills. The
record supports the conclusion that the trainees are involved in pa-
tient care in much the same way as the MHWs. They appear to be
technical employees, and should not be excluded from the unit mere-
ly because of their trainee status. Cf. Beechen Ancillary Services,225 NLRB 642 (1976) (record supports finding that technologists-
in-training, receiving on the job instruction from technical employ-
ees, are technical employees).28A treatment outcome is a list of three or four outcomes, de-signed when a patient is admitted, directed toward strengthening be-
haviors related to sobriety. A standardized list of treatment outcomes
is posted at the houses. The ACWs can use outcomes from the list
or devise their own, subject to discussion with the entire treatment
team.29ACWs must be familiar with the side effects of patients' medi-cations, and can call a doctor or a nurse if they believe a problem
requires it. The ACWs may themselves decide if a patient needs a
minor medication, such as a headache remedy.will be promoted to the next level. Each year, these employ-ees must also attend 3 hours of training in CPR and aggres-
sion management techniques, and 1 hour of training in infec-
tion control.At least 55 of the MHWs have received a college degree.Although many of those degrees are in the areas of psy-
chology or sociology, many are in areas apparently unrelated
to the duties of a MHW. Evidence was introduced at the
hearing that some number of MHWs without a college de-
gree have varying amounts of college credits. The Employer
presented evidence that it had no preference for college de-
grees when hiring MHWs. No certification is required in
Vermont in order to become or remain a MHW.The Board has defined a technical employee as an em-ployee who does not meet the strict requirements of the term
``professional employee'' under the Act, but whose work is
of a technical nature involving the exercise of independent
judgment and requiring specialized training usually acquired
in colleges or technical schools or through specialized
courses. Southern Maryland Hospital Center, 274 NLRB1470, 1471 (1985). In Barnert Memorial Hospital, 217NLRB 775, 776 (1975), the Board stated that an employee's
status as a technical employee is frequently evidenced by
certification, registration, or licensing; however, the Board
stated employees may meet the standards of technical status
without being certified, registered, or licensed.The Board has historically found mental health workersthat perform duties similar to those of the MHWs here to be
technical employees. Butler Hospital, 250 NLRB 1310(1980); Community Health Services, 259 NLRB 362 (1981).Here, as in Butler, supra, although the MHWs are not cer-tified, licensed, or registered, many have college back-
grounds, and they receive on-the-job training of a specialized
nature from the Employer's staff. The MHWs here, as in
Butler, supra, are part of the treatment team, and their jobsrequire daily consultation with the professional staff. As in
both Community Health Services, supra, and Butler, supra,the MHWs observe and report on patients, record comments
on their physical and emotional condition on patients' charts,
and interact with patients in therapeutic interpersonal rela-
tionships. The MHWs exercise independent judgment on a
regular basis in their intervention decisions, in patient con-
sultations, and in their contributions to, and interactions with,
the treatment team. Accordingly, I find the MHWs to be
technical employees.27Butler Hospital, supra at 1311; Com-munity Health Services, supra at 363.E. Adolescent Care WorkersThe Petitioner contends that adolescent care workers(ACW) are technical employees, while the Employer argues
that they are nontechnical employees.ACWs are employed at the two adolescent care residentialhomes at 104 Linden Street and Cedar Street. The parties
agree that ACWs are in essence mental health workers, albeit
with a different patient population. ACWs' duties are to pro-
vide a safe therapeutic environment for the adolescents at the
homes. ACWs are members of the treatment team for these
patients, along with the medical director, the clinical director,
the chemical dependency counselor, the discharge planner,
the house charge and assistant house charge, the social work-
er, and the day coordinator. The treatment team meets for-
mally once a week, as well as informally, to discuss patient
status and treatment plans. The ACWs interact with patients,
observe patients' behavior and bring those observations to
the treatment teams, and join in the assessment of the pa-
tients' welfare. Other tasks include: the development of treat-
ment outcomes;28escorting patients to activities and meet-ings, including alcoholics anonymous meetings; documenting
observations on patients' charts; organizing leisure activities;
supervising patients' housekeeping activities; providing com-
fort to patients when necessary; and monitoring patients'
medications.29ACWs can reward patients by granting thempoints to attain additional house or campus privileges.There are three levels of ACW. In order to be hired as anACW I, an applicant must have a high school diploma. Re-
lated college level courses are highly desirable. The require-
ment for the ACW II position is a high school diploma, with
a bachelor's degree from an accredited college or university
in subject areas related to the mental health field preferred.
In addition, the ACW II must have 1 year's experience in
residential programs, and 2 years of experience working
clinically with adolescents is preferred. An ACW II is eligi-
ble for promotion to ACW III after 6 months of experience
in the ACW II position. Evidence was presented at the hear-
ing that many ACWs have college credits or college degrees.There is no licensing or certification requirement for thesepositions. ACWs receive CPR certification, infection control
training, and aggression management training each year.
ACWs are required to have 6 hours of in-service education
a year, and are encouraged to attend additional in-service
seminars and to avail themselves of outside educational ac-
tivities.The ACWs perform virtually the same job duties as do theMHWs. Although they are not licensed, certified, or reg-
istered, and although they are not required to have advanced
training at the time of hire, these employees are part of the
treatment teams. They interact with patients in a one-on-one 622DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
30It is unclear from the record whether there is one day coordi-nator or two at the current time.31The ACWs and day coordinators are all supervised by the housecharge and assistant house charge, who the parties have stipulated
to be supervisors within the meaning of the Act.32At one time, the Employer waived the degree requirement forcertain employees who had previously been employed by the Em-
ployer in another position for a substantial period of time. Testimony
at the previous hearing in this matter was to the effect that the de-
gree requirement will be required of all future applicants.33In Duke University, the Board found that employees performingduties similar to those of the discharge counselors were either tech-
nical or professional employees. In the prior, recent decision involv-
ing this Employer, I found that the work of the discharge counselors
did not demand the advanced level of specialized knowledge which
is required for social workers or other professional employees. No
party in this case contends that the discharge counselors are profes-
sional employees.therapeutic environment, observe and assess patient's phys-ical and emotional well being, work with other members of
the treatment team to design and implement patient care
plans, and determine when to intervene. They receive on-the-
job specialized training and inservice education. They thus
exhibit the level of independent judgment in the course of
their duties that is indicative of technical employees in this
area. Butler Hospital, supra.F. Day CoordinatorsThe Petitioner contends that the classification of day coor-dinator is a technical position. The Employer took no posi-
tion on this classification in its posthearing brief.The day coordinators30are ACWs who spend 50 percentof their time performing the functions of an ACW and 50
percent performing clerical duties relative to the operation of
the adolescent houses. The day coordinator is stationed at the
house while the adolescents are at school and is responsible
for being at the house if one of the adolescents needs to re-
turn to the house from school or the Wheeler Vocational
Center. When not performing clerical duties, the day coordi-
nator is overseeing and supervising patients; assisting in the
implementation of patients' treatment plans; documenting ob-
servations and interventions in patients' medical records;
spending time with patients in planning and carrying out pro-
gram activities; and attending treatment plan meetings and
discussing patient status with treatment team members.The day coordinators spend at least half of their time per-forming ACW duties, and I have found that those are tech-nical in nature. They are members of the treatment team, and
report their observations of the patients to the team while as-
sisting in the development of the overall treatment plan. Ac-
cordingly, since the day coordinators perform technical du-
ties, I find them to be technical employees. To the extent that
it can be argued that they are dual-function employees, I
would find that they share duties, supervision,31and workingconditions with the ACWs such as to share a community of
interest with them and, in any case, be included in a bar-
gaining unit with them. Oxford Chemicals, 286 NLRB 187(1987); Berea Publishing Co., 140 NLRB 516, 519 (1963).G. Discharge CounselorsThe Petitioner contends that the discharge counselors aretechnical employees, while the Employer argues that they are
not technical employees. The Employer employs eight dis-
charge planners. They are responsible for the implementation
of all aspects of the patients' plans upon discharge from the
Employer, and for arranging any necessary aftercare. They
are part of the treatment team. Their duties are to gather in-
formation in the community about available resources and
bring this information back to the treatment team for discus-
sion and analysis. The team then works together to apply the
available resources to the patients' needs, and the discharge
counselors implement the discharge plans created by the
treatment team. The discharge counselors interact continu-
ously with MHWs, nurses, LPNs, social workers, and doctorsto determine patients' needs. The discharge counselors alsomeet with the patients and families to discuss discharge plan-
ning, meet with school officials to discuss discharge planning
for adolescents, represent the Employer at community organi-
zations, appear in court when necessary to present the treat-
ment team's discharge plan and to amend it as necessary,
and oversee the patients' financial status upon imminent dis-
charge.The job description for this position states that a bach-elor's degree in the human resource field is required. Of the
eight discharge counselors, five have at least a bachelor's de-
gree.32There is no state licensing or certification for dis-charge counselors. Discharge counselors report to the chief
social worker. Discharge counselors are paid on a salary
basis.The duties of the discharge counselors require the use ofindependent judgment that is characteristic of technical em-
ployees. This judgment and discretion are evidenced by their
one-on-one therapeutic meetings with patients and families;
their role in assessing patient needs, researching resources,
and determining care plans along with other members of the
treatment teams; their representation of the Employer with
outside agencies; and their interacting with court personnel to
adjust patient care plans. Although there is no licensing or
certification for this position, the discharge counselors must
have a bachelor's degree in the field in which they will prac-
tice. Accordingly, I find that the discharge counselors are
technical employees. Butler Hospital, supra; Duke University,226 NLRB 470, 473 (1976) (social service representatives).33The cases cited by the Employer do not require a different
result. In both Samaritan Health Services, 238 NLRB 629(1978), and Child & Family Services of Springfield, 220NLRB 37 (1975), the classifications at issue (social worker
assistant and social worker associates, respectively) were
found not to be professional employees within the meaning
of the Act. The technical status of those employees was not
addressed.H. Chemical Dependency CounselorsThe Petitioner contends that the Chemical Depend-ency Counselors (CDC) are technical employees, while
the Employer argues that they are nontechnical em-
ployees. There are ten employees in this classification.The CDCs provide individual drug and alcohol counselingto patients. They are part of the treatment teams, and work
with the doctors, nurses, and social workers to develop indi-
vidual treatment plans for patients. They perform assessments 623BRATTLEBORO RETREAT34Initial assessments involve the completion of an assessmentform that is then used at the treatment team planning sessions.35A CDC trainee may begin performing tasks, with a reduced caseload of four patients, at the conclusion of a 2-week orientation pro-
gram. A CDC has a case load of six or seven.36There is currently one CDC trainee employed at the Employer.37There is a CDC II position, with supervisory and administrativeresponsibilities. At the hearing, the parties stipulated that John
Moran, the only current CDC II, is a supervisor within the meaning
of the Act.38Certification within the State of Vermont is by the Vermont Al-cohol and Drug Counselor's Association, which is a member of a
consortium that represents 43 certifying bodies in the United States.39Attendance at in-service courses offered by the Employer countstoward the educational requirement at the rate of one-third that of
outside courses.40There are other classifications, not discussed above, that the Em-ployer would include in a technical unit. These include the staff ac-
countant, the teacher aide at the Meadows school, and the quality
assurance assistant. For purposes of unit scope determination, I have
assumed, without finding, that these positions would be nontechnical
positions. In view of my ultimate finding regarding unit scope, a de-
termination of the technical status of these other classifications is not
necessary.41See discussion infra regarding the supervisory status of BrendaGilfallan.of patients at the time of entry.34They conduct group or in-dividual therapy with patients, and determine the content of
those sessions. They work with discharge counselors in as-
sessing community resources and continuing care facilities,
and they may drive patients to community programs. They
give instructive lectures at the Employer on subjects related
to their field. Although all CDCs perform essentially the
same tasks, the CDCs in the Ripley program have more con-
tact with families of patients than do the CDCs in the
Osgood programs because the Ripley program does not have
a social work staff.The entry level position in this classification is CDC train-ee.35The requirements for this position are a high school di-ploma and completion of, enrollment in, or willingness to
pursue academic course work required for certification as a
CDC I (infra). In addition, at least 1 year of satisfactory em-
ployment at the Employer and 1 year of experience with the
population similar to that served is required.36The next levelin this classification is CDC I.37CDC I requires certificationas a chemical dependency counselor by the state of
Vermont,38or immediate eligibility to initiate the process. Toobtain certification, CDCs must have 2 years of experience,
180 hours of specific training, and satisfy a test of the
knowledge, skills, and competency related to addiction coun-
seling. Most trainees of the Employer attended the New Eng-
land School for Alcohol Studies to satisfy the educational re-
quirement of certification.39The CDCs work in individual and group counseling ses-sions toward a therapeutic purpose. As members of the treat-
ment team, they report their observations and assessments of
patients and assist in the design of a care plan, and exercise
judgment in making recommendations. Although they may
be hired with only a high school education, they are required
to take specialized courses and training to become certified.
I find that the CDCs receive specialized training and exercise
the degree of discretion and judgment in a therapeutic envi-
ronment that is indicative of technical status for employees
in the mental health field. Butler Hospital, supra.The cases cited by the Employer in support of its positionthat CDCs are not technical employees are, in my view, dis-
tinguishable. In Mount Airy Psychiatric Center, 217 NLRB802 (1975), the employer's only requirement for the position
of alcoholic treatment counselor was that the employee be
``empathetic of the alcohol user by personal experience.''
See 217 NLRB at 803 fn. 3. The counselors in SODAT, Inc.,218 NLRB 1327, 1328 (1975), received no training and were
working in the employer's program as part of their own re-coveries. The alcoholism counselors in St. Catherine's Hos-pital, 217 NLRB 787, 789 fn. 18 (1975), had no apparent li-censing or certification. The alcoholism counselors in Mil-waukee Psychiatric Hospital, 219 NLRB 1043 (1975), onlyreceived 6 weeks of counseling workshop seminars as theireducational requirement. Here, the CDCs receive greater spe-
cialized training, over a longer period of time, than any of
the classifications in the cited cases. Most importantly, how-
ever, the CDCs here exercise a greater degree of independent
judgment than did the employees in the cited cases due to
their individual and group counseling, their roles in designing
care plans, and their roles on the Employer's treatment
teams.I. Unit Scope: Technical vs. NonprofessionalThe Petitioner contends that the technical employees sharea community of interest and constitute a separate appropriate
unit. The Employer contends that since the Employer is a
health care institution, a separate technical unit is not appro-
priate and that only a unit of all nonprofessional employees
is appropriate, including Meadows School employees, Mul-
berry Bush Child Care Center employees, quality assurance
employees, and business office clerical employees.40The Employer has a hourly pay scale that consists of 18grades. It also has a salary pay scale that consists of 20
grades. The employees found to be technicals are in the fol-
lowing pay levels: MHW TraineeÐ6; MHW I and II (night
float)Ð7; ACW IÐ8; CDC TraineeÐ8; MHW IIÐ8; phar-
macy technicianÐ8; laboratory and clinic technicianÐ8;
staff LPNÐ9; ACW IIÐ9; recreation specialistÐ9; day co-
ordinatorÐ9; ACW IIIÐ10;41charge LPNÐ10. The X-ray/EEG technician is in salary grade 54, which is roughly
equivalent to an hourly grade 7. The discharge planner is in
salary grade 58, which is roughly equivalent to an hourly
grade 11.Nontechnical employees are also paid in grades 6 to 11.Other than MHW trainees, all other employees paid at grade
6 are nontechnical employees. Of twelve positions paid at
grade 7, 10 are nontechnical. Of the 19 classifications paid
at grade 8, 13 wouldl be excluded by the Petitioner from a
technical unit. Of the 17 positions paid at grade 9, 12 are
not in the unit requested by the Petitioner. Of the 14 non-
supervisory positions paid at grade 10, only 3 are in the unit
requested by the Petitioner.There are a substantial number of nontechnical positionsthat fall in grades 5 and 6. There are also nonprofessional,
nontechnical positions that fall above grade 11. These in-
clude applications programmers, HVAC coordinator, and
community relations representative. The average wage rate
for technical employees is $8.69. The average rate for non- 624DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
42In its posthearing brief, the Employer computes the average ratefor the technical classifications requested by the Petitioner as $9.62,
and the average rate for remaining nonprofessional, nontechnical
classifications as $9.25. I am at a loss to explain the difference in
calculations. However, the difference in calculations results in, at
most, a 7-percent difference in the differential between the two
groups, and would not make a difference in my ultimate determina-
tion regarding unit scope.43Candidates for the library assistant II position are preferred tohave an associate's degree. The job descriptions for administrative
assistant to the director of nurses, and social worker (an agreed upon
nonprofessional position) indicate some college is desirable. Applica-
tions programmer and programmer analyst positions require a bach-
elor's degree, or equivalent.44HVAC coordinator, plumber, and electrician all require licensesin their respective fields.45The Employer presented evidence that this contact was frequent,and that MHWs could assist skilled and unskilled maintenance em-
ployees by clearing a work area of patients or obstacles. The Peti-
tioner presented evidence that this type of contact was slight, and
that it was sometimes limited to a brief phone call to the mainte-
nance department or an entry in a maintenance log indicating the
need for building maintenance.46There was conflicting evidence on how often employees in var-ious classifications use the library. The Employer presented evidence
that mental health workers and adolescent care workers use it daily,
the chemical dependency counselors and the LPNs use it weekly, the
teachers at Mulberry Bush use it biweekly, the recreational special-
ists use it several times a week, and the business office clericals use
it a few times a week. The Petitioner presented evidence that MHWs
use it infrequently, and have little contact with library employees
when they do use it.47There is a teacher in the room with the aide at all times.48Morning meetings are held at the school daily. The function ofthe meeting is to advise teachers of the status of the students, and
to discuss problems and clinical issues concerning treatment pro-
gramming and behavior management. The current aide is only sched-
uled to work on three mornings a week.technical, nonprofessional employees is $7.74.42All employ-ees of the Employer receive virtually identical fringe bene-
fits.Many of the technical positions require a high school edu-cation and in-service training. This includes the mental health
workers, which compose, by far, the largest single group of
technical employees. Almost all nontechnical, nonprofes-
sional positions at the Employer require a high school edu-
cation, while some require or encourage further education.43The skilled maintenance positions at the Employer require li-
censing or certification.44There was a great deal of evidence introduced at the hear-ing regarding work related contact between the various
groups of employees employed by the Employer. The Em-
ployer presented evidence that MHWs have frequent contact
with dietary employees when they escort patients to the cafe-
teria or when dietary employes deliver food; with media
services employees when they pick up a video to show to
patients; with library aides when they use the library on the
patients' behalf, and with maintenance employees.45TheEmployer produced evidence that the ACWs have frequent
contact with media services to get videos; with admissions
department employees, to pick up a patient; and with phar-
macy employees, to pick up medications. According to the
Employer, CDCs have frequent contact with such nontech-
nical employees as unit clerks, who are involved in sched-
uling, and media services. LPNs have daily and frequent con-
tact with nurses' aides, housekeepers, dietary employees, unit
clerks, and administrative assistants; LPNs have frequent but
brief interactions with financial assistants, the assistant activi-
ties director, and social workers. Recreation specialists are in
contact with housekeepers when there is a spill or when they
are needed to ready a room; with media services employees,
to pick up materials; with the dietary department when order-
ing food for events; with the business office when picking
up petty cash; and with the public relations employees to
produce the monthly schedule of events.The Employer introduced evidence regarding interchangeof employees. Of 144 employees who have transferred be-
tween positions within the past 10 years, 33 technical em-ployees transferred to nontechnical, nonprofessional positionsand 23 nonprofessional, nontechnical employees have trans-
ferred to technical positions. Seven technical employees per-
form per diem work in nontechnical, nonprofessional posi-
tions at the Employer, and seven nontechnical, nonprofes-
sional employees perform per diem work in technical classi-
fications.The Employer has various hours of work in its various oc-cupations. In general, there are both technical and nontech-
nical employees whose occupations require 24 hour coverage
and there are classifications in both groups that are scheduled
only day shifts.All employees of the Employer order supplies when nec-essary through the materials management department. The
materials assistant has contact with individuals in each de-
partment of the Employer when supplies are ordered or spe-
cial items are required. This includes daily contact with a
member of the nursing staff and the laboratory technicians.
This employee makes deliveries to the residential floors. All
employees of the Employer are in contact with the data proc-
essing and word processing employees when necessary; with
library employees when they visit the library or need assist-
ance in locating information;46with maintenance departmentemployees when something needs to be fixed; with medical
records when necessary; and with telephone operators and re-
ceptionists as needed.The Meadows School is the educational component of theEmployer's in-patient adolescent program. It is located on
the third floor of the administration building. The Director of
the School is Ruth MacDonald. There is one school aide em-
ployed at this location. The school aide's duties include tak-
ing attendance, filing, and mailings. She has contact with the
units when she calls to report disciplinary problems with stu-
dents, and she has frequent contact with discharge counselors
when preparation is made for a patient in the school to leave
the Employer. The classification of teacher aide is also em-
ployed at the school. The duties of employees in this classi-
fication include one-to-one and group instruction, under the
direction of the special education teacher, in the children's
program.47The teacher aide is in contact with members ofthe clinical team about three times a week when she attends
morning meetings.48The teacher aide may help the schoolaide type or file on occasion. The teacher aide position re-
quires a high school education and involvement in a bach-
elor's program.The Employer's quality assurance department is headed byGail Lilly, director. The purpose of the department is to act
in an oversight capacity to ensure high quality in all Em- 625BRATTLEBORO RETREAT49Although an associate's degree is required for this position, nospeciality is required, although graphic design and computer edu-
cation is preferred.50At the hearing, the parties stipulated that the teachers are tech-nical employees and that the aides are not technical employees.51The position of general ledger accountant, also known as staffaccountant, requires a 2-year degree in accounting. Of the three em-
ployees currently in this classification, one has an associate's degree.
The other two employees are high school graduates who receivedon-the-job training at the Employer. There is no requirement of in-
service education for this classification.Other clerical employees in the business office are required tohave a high school diploma.52In St. Vincent Hospital, supra, the Board indicated that the St.Francis II analysis would continue to be applied to bargaining unitdeterminations in the health care industry until the Board's rule-
making process has been completed.On April 21, 1989, the Board issued its final rules regarding col-lective-bargaining units in the health care industry. See 29 CFR Part
103. St. Francis II is still applied pending implementation of therules. I note, however, that the rules, when implemented, would not
apply to ``psychiatric hospitals'' like the Employer.ployer functions. To educate staff about quality improve-ment, various project teams have been established. Although
the exact members of each team depend on the issue being
addressed, from time to time the teams include representa-
tives of each department of the Employer. Also employed in
this department is the quality assurance assistant. The dutiesof this employee include computer assisting and graphically
representing the quality improvement data that is collected
from the various departments. The assistant prepares reports
for Lilly, who then shares them with interested persons. He
may design a data base and make computer inputs necessary
to generate the reports. The incumbent in this position has
an associate's degree in graphic design, and is not certified
or licensed.49He has worked with CDCs in the design ofquality monitors. He has an office near the personnel depart-
ment, although he works at his home about one-third of the
time. He does not go on the patient floors.The Mulberry Bush Child Care Center provides day carefor children of employees of the Employer. It is located in
the subbasement of Lawton Hall. There are five child care
teachers and four assistants employed at Mulberry Bush.50The teachers are responsible for designing and implementing
an early childhood program appropriate to the age of the
children in the center. The aides assist the teachers in imple-
menting the programs. These employees are subject to the
same labor relations and personnel policies as all other em-
ployees of the Employer, and they share the same benefits.
In the course of their duties they will have contact with rec-
reational specialists, when scheduling activities or sharing
equipment; and with any other employee who has a child at
the center.The Employer's business office employees are primarilylocated in the administration building. Pat MacMurtry, busi-
ness office manager, is in charge of this department. The five
patient accounts representatives in this department are re-
sponsible for overseeing patient accounts and billing. They
will have contact with laboratory technicians, programmers,
and medical records employees for billing purposes. They
have limited contact with MHWs except when the MHWs
escort patients to the office to address a problem with the
bill. The cashier is responsible for the daily deposits of cash
receipts for the entire organization, as well as for the petty
cash disbursements. The cashier will have contact with
MHWs and ACWs when they escort patients to pick up
funds. The cashier also has frequent contact with the unit
clerks and the recreational specialists, who may have petty
cash needs. The general ledger accountants are responsible
for financial reporting, and make journal entries summarizing
the financial transactions of the Employer. They have daily
contact with employees in the information services depart-
ment, and they may need to contact the laboratory techni-
cians and therapists to discuss problems.51The accounts pay-able clerk is responsible for ensuring that all bills are properand are paid in a timely manner. In the course of her duties,
she is in contact with various employees throughout the Em-
ployer's operation to answer questions regarding services.
Business office employees all work a day shift. They rarely
go on patient floors.Unit Determination: ConclusionThe Petitioner would limit the appropriate unit to technicalemployees employed at the Rockwell Center, excluding the
Mulberry Bush Child Care Center. The Employer contends
that the unit must include all nonprofessional employees of
the Employer.In St. Francis Hospital, 271 NLRB 948 (1984) (St.Francis II), the Board continued to analyze the traditionalcommunity of interests factors in determining appropriate
health care units by articulating a ``disparity of interest''
standard for this industry. To accommodate Congress' admo-
nition to avoid fragmentation of bargaining units in the
health care field, the Board requires more in the way of dif-ferences between the employees requested and those in an
overall unit than would be necessary in another industry be-
fore it will grant a separate unit. St. Vincent Hospital, 285NLRB 365 (1987).52Here, I find that, upon full consider-ation of all factors and the application of the ``disparity of
interests'' standard, only an overall unit of all non-profes-
sional employees of the Employer is appropriate.The interests of all nonprofessional employees of the Em-ployer are identical in many respects. All employees share
common personnel policies, benefits, and overall working
conditions. The average wage rate for nontechnical, non-
professional employees is 89 per cent of that for technical
employees. It is true, as the Petitioner contends, that the
technical employees are bunched in wage levels 6 to 10 of
the Employer's pay scale. However, the technical employees
share these wage levels with many nontechnical, nonprofes-
sional classifications.There is not so much difference between the qualifications,skills, and training of the two groups here as may be the case
in other health care institutions. This is because here the
ma;ority of the technical positions require only a high school
diploma, as is also the case with most of the nontechnical,
nonprofessional classifications. Technical employees of the
Employer are often required to attend in-service education
that other employees are not required to participate in; how-
ever, some categories of service and maintenance employees,
such as nurses aides, are encouraged to attend the edu-
cational programs. Although technical employees' functions
involve the use of greater independent judgment than do 626DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
53In addition to the contact described above, the record containsevidence of contact between the various classifications, including
classifications not described above, ranging from incidental to fre-
quent. Some contacts, such as those between the user advocate (who
assists employees in handling data processing equipment) and the
MHWs, are virtually nonexistent; some contacts, such as between
MHWs and housekeeping, are limited; some contacts, such as be-
tween the community relations representative (who coordinates after-
care) and discharge planners, are more frequent; and some contacts,
such as between MHWs and unit clerks, who perform clerical work
on the patient floors and who share work and break areas with
MHWs, are extensive and continuous. Even among the technical em-
ployees themselves, there are different levels of contact between the
classifications; for instance, ACWs at Cedar Street have no inter-
action with MHWs, while MHWs and LPNs or recreational special-
ists have frequent contact. Skilled and unskilled maintenance em-
ployees work throughout the Employer, and may have brief contact
with any classification of employee who is working in the area re-
quiring repair; power plant employees have contact with mainte-
nance employees, but have virtually no interaction with employees
who work on patient floors. The offset printer and bindery super-
visor at Wheeler Vocational Center have limited contact with tech-
nical employees, but spend a large portion of their time working di-
rectly with some of the same patient population served by MHWs
and ACWs. In general, Employer witnesses testified to greater inci-
dence and duration of contacts between the two groups than did the
Petitioner's witnesses. The totality of the evidence on the incidence
and duration of contacts between employees is too great to recite in
its entirety in this decision. I have carefully reviewed all of the evi-
dence on this matter, and I find that there is more than sufficient
contact between the two groups to support a combined unit under
Southern Maryland Hospital, infra.service and maintenance employees, the level of educationand training of technical employees is not so great as to con-
stitute a substantial disparity. In a sense, most of the peti-
tioned for employees, found to be technicals, just barely
cross the line into the category of technical. In a case, as
here, where the two groups are so close in wage rates, edu-
cation, and training, to place them in separate units would
render the ``disparity of interest'' test meaningless.Other factors cited by the Board in the above cases alsosupport my determination. Although there is little evidence
of job sharing or temporary interchange, there is some evi-
dence of permanent transfer between the two groups and the
performance of duties in both groups by some employees.
The evidence on this factor is hardly overwhelming, but,
when combined with the virtual identity of wage rate, edu-
cational factors, and overall working conditions, contributes
to the overall conclusion that there is little disparity of inter-
est between the two groups.The functional integration of the Employer, described ear-lier, means that technical employees have important contacts
with nontechnical, nonprofessional employees, throughout the
Employer's operation. Some of the contact is substantial, and
much of the contact is incidental to the delivery of the Em-
ployer's services.53On balance, I find the differences be-tween the technical and nontechnical employees are not suf-
ficiently disparate to warrant a separate technical unit.In support of its position, the Petitioner cites SouthernMaryland Hospital Center, 274 NLRB 1470 (1975). A closeexamination of that case, however, reveals that it is distin-
guishable. In Southern Maryland Hospital, supra, the dif-ference in wage rates between the two groups was 25 to 35
percent, a ``substantial disparity,'' compared to the 11-per-
cent average difference here. Unlike the technical employees
in Southern Maryland Hospital, supra, many of the technicalemployees here acquire the skills to perform their duties
through on-the-job training and in-service education rather
than through technical schools or college. The employer in
Southern Maryland Hospital, supra, was larger than the Em-ployer, yet had fewer instances of transfer and nothing analo-
gous to the per diem employees that perform jobs in the
other group. Considering all factors, I do not find that South-ern Maryland Hospital, supra, requires a different result.I find no basis in the record to exclude from a unit of non-professional employees those employees of the Employer
employed at the Meadows School, Mulberry Bush Child
Care Center, or the quality control department. These em-
ployees are governed by the same labor relations policies,
and work under the same conditions as other employees ofthe Fmployer. They have regular contact with other unit em-
ployees, and I will include them in the unit.The Petitioner would also exclude business office employ-ees from the unit. I find that there is an insufficient disparity
of interests between the business office clericals and other
nonprofessional employees such as to exclude them from the
unit. These employees work under the same labor relations
policies and working conditions as do all other employees.
They have work related contact with various unit employees
to discuss billing matters, advise of admissions, relay tele-
phone calls, distribute petty cash, and so on. Business office
clericals may bid on any job vacancy at the Employer, and
they share common facilities with other employees. There is
virtually no difference between the business office clericals
here and those in Baker Hospital, 279 NLRB 308 (1986). Asin Baker Hospital, there are no sharper than usual differenceshere that warrant the exclusion of the business office
clericals from the non-professional unit. Although most
clericals here do not go on patient floors or become directly
involved in patient care, that is the usual case among busi-
ness office clericals and it therefore is not a ``sharper than
usual'' difference such as to justify their exclusion from the
unit.J. Supervisory IssueThe Petitioner would include ACW III Brenda Gilfallan inthe unit. The Employer did not agree that Gilfallan is a non-
supervisory employee of the Employer.Gilfallan spends most of her time performing duties simi-lar to the ACW II classification that is included in the unit.
She also has a charge position for the evening hours, when
Ray Kellet, clinical director of the Cedar Street program, is
not scheduled to work. 627BRATTLEBORO RETREAT54Much of the evidence regarding the community of interest be-tween per diem employees and other employees is from the record
in Case 1±RC±19451.Gilfallan has no power to hire, discharge, or discipline em-ployees. Gilfallan may sit in on interviews of applicants for
ACW positions with Kellet. Gilfallan can make a rec-
ommendation to Kellet, and Kellet takes it seriously; how-
ever, in all cases Kellet makes the final decision on hiring
for the department. When Kellet fills out employees' annual
evaluations, he may ask Gilfallan for her input regarding em-
ployees' performance and Gilfallan will give Kellet an oral
response or will circle responses on a printed evaluation
form. A favorable evaluation cannot result in a wage increase
for employees, and unfavorable evaluations will result in the
employee receiving a greater degree of supervision. Kellet
may also ask Gilfallan her opinion of a probationary em-
ployee.Gilfallan may assign tasks to employees on the eveningshift. She attempts to evenly distribute any difficult tasks
among employees on any given shift. She also has a role in
scheduling ACWs. Although the rotation of employees is
generally on a set schedule, Gilfallan arranges for vacation
coverage by asking employees to come in or by calling per
diems. She cannot compel employees to work additional
hours and she cannot deny vacation time to an employee if
coverage cannot be arranged. She has a role in filling out
employee time cards, although it is unclear from the record
exactly what that role is.To qualify as a supervisor, an individual must possess oneof the powers specified in Section 2(11) of the Act. ChicagoMetallic Corp., 273 NLRB 1677, 1689 (1985). The exerciseof supervisory authority in a merely routine, clerical, per-
functory, or sporadic manner will not elevate an employee
into the supervisory ranks. Opelika Foundry, 281 NLRB 897,899 (1986). In addition, the existence of independent judg-
ment alone will not suffice, especially in a technical or pro-
fessional classification; rather, independent judgment must be
exercised with respect to one of the specific authorities enu-
merated in the Act. Advanced Mining Group, 260 NLRB486, 506±507 (1982). Whenever evidence is in conflict or
otherwise inconclusive on particular indicia of supervisory
authority, the Board will find that supervisory status has not
been established, at least on the basis of those indicia. PhelpsCommunity Medical Center, 295 NLRB 486 (1989).I find that there is insufficient evidence upon which toconclude that Gilfallan is a statutory supervisor. She cannot
hire, discharge, or discipline employees. Her role in evalua-
tions constitutes a reportorial function, at best, PassavantHealth Center, 284 NLRB 887, 891 (1987), and, in any case,is not indicative of supervisory status since the evaluations
do not effectively recommend personnel actions. Sutter Com-munity Hospitals, 227 NLRB 181, 191±192 (1976); EventideSouth, 239 NLRB 287, 288 (1978). There is no evidence ofthe use of independent judgment by Gilfallan in the assign-
ment of tasks to employees on the evening shift; indeed, it
appears likely that the assignments are routine directions to
employees who know their tasks. The fact that difficult tasks
are assigned to employees on a rotating basis is indicative of
the lack of independent judgment used in this regard. Simi-larly, Gilfallan's role in scheduling vacations and calling in
employees to provide coverage for vacation periods, withoutmore, is merely evidence of a ministerial function. Accord-ingly, I find that there is insufficient evidence to affirma-
tively establish that Gilfallan is a supervisor within the
meaning of the Act, and I will include her in the unit.K. Per Diem EmployeesThe Petitioner would include in the unit per diem employ-ees who regularly average 4 hours or more of work per week
during the quarter prior to the election eligibility date. The
Employer would either exclude per diem employees from the
unit entirely, or include them subject to a formula. The Em-
ployer did not suggest an alternate formula, however.In the prior, recent Decision and Direction of Election inthis matter, per diem employees otherwise in the unit de-
scription were included in the unit according to the formula
requested here by the Petitioner. The entire record dem-
onstrates that per diem employees in all job categories are
hired in the same manner as regular employees of the Em-
ployer, through the Employer's human resource department.
To be hired, they must meet the qualifications of regular em-
ployees. After hire, they perform the same duties under the
same supervision as other employees within the classifica-
tion. Although per diem employees do not receive the same
benefits as other employees, they are paid at comparable
rates and are subject to the same personnel policies and pro-
cedures.54Per diem employees or on-call employees are eligible tovote in Board elections if they are regularly employed by the
Employer and share a community of interest with other unit
employees despite their per diem status. Sisters of MercyHealth Corp., 298 NLRB 483 (1990), and cases cited there-in. Here, in view of their common wages, working condi-
tions, and supervision, I find that per diem employees who
are regularly employed by the Employer share a community
of interest with unit employees and should be included in the
bargaining unit. I will include per diem employees in the unit
if they regularly average 4 hours or more of work per week
during the quarter prior to the election eligibility date.Accordingly, based upon the foregoing and the stipulationsof the parties at the hearing, I find that the following em-
ployees of the Employer constitute a unit appropriate for col-
lective bargaining within the meaning of Section 9(b) of the
Act:All full-time and regular part-time non-professional em-ployees employed by the Employer at its Brattleboro
Vermont location, including Linden Lodge employees,
Meadows School employees, Mulberry Bush Child Care
Center employees, technical employees, and business
office clerical employees, but excluding professional
employees, Connecticut North employees, Starting Now 628DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
55The parties stipulated that the following employees are to be ex-cluded from any bargaining unit as confidential employees: Susan
Winter, secretary to administrator; Minnie Wheeler, executive sec-
retary to CEO; Veronica Gogel, executive secretary to vice presi-
dent, finance; Polly McAllister, executive secretary to vice president,
human resources; Jean Johnson, executive secretary to medical direc-
tor; Phyllis Padham, executive secretary to medical staff; Jeanne
Mulhall, executive secretary to director of nursing; Marge Romaine,payroll clerk; Nancy Brooks, payroll clerk; Evelyn McLean,
benefits/compensation specialist; Louise Ewing, employment spe-
cialist; Gloria Pinkerton, benefits/employment assistant; Beatrice
Garland, personnel clerk/receptionist; and Linda Holden, administra-
tive assistant.56In accordance with the stipulations of the parties and the recordas a whole, the following individuals are found to be supervisors
within the meaning of the Act and are excluded from the unit: Ro-
berta Bremmer, administrator; Betty McCormick, director of nursing;
Sandra Ware, activities director; Phyllis Rogers, assistant director of
nursing; Sherry Moran, RN supervisor; Mona Young, RN supervisor;
Liz Kelley, RN supervisor; Leta Abbott, RN supervisor; Sally South-
worth, RN supervisor; Maureen Santamaria, RN supervisor; Lynn
Irwin, educational coordinator; Percy Roy West, food production
manager; Elaine Stiles, tray line supervisor; Deborah Decoteau, tray
line supervisor; Eve McCullen, tray line supervisor; Dorothy Day,
tray line supervisor; Roger Doiron, manager (ARA); Janis Wall, di-
etician (ARA); Dennis Sicotte, first cook; Mary Fischer, assistant di-
rector, housekeeping; Mitchell Thomas, supervisor, housekeeping;David Marquis, director, housekeeping; Jacqueline Drapeau, chief,social work; Nursing Managers Jill Gentilin, Verne Moberly, Layne
Herschel, Debra Lackey, and Audrey Renaud; Judith Sanders, direc-
tor of nursing; John Hughes, house charge; John Aufmuth, assisst
houe charge; Karen Schady, nursing QA coordinator; L. John
Isselhardt, director of addictive services; John Moran, CDC II; Wil-
liam Stearns, vice president of human resources; Judith Hopkins, di-
rector of human resources; Gail Lilly, director of education; Brian
Frost, director of Wheoler Vocational Center; Raymond Weeks,
plant manager of Wheeler Vocational Center; Leigh Yardley, direc-
tor, Military us Child Care Center; Ralph Pecorelli, facilities direc-
tor; Mike Lavender, director of engineering; Kevin Duby, energy
systems manager; Patrick Mulhall, power room supervisor; Chuck
Mitchell, plant operations supervisor; Chris McGowan, vice presi-
dent of finance; Patricia MacMurtry, business office manager; NancyKeith, patient accounts manager; Georgia-Lee Agallianos, director of
information services; Sallie May, manager of word processing; Pat-
rick Lapan, manager of materials management; Robert Mansfield, di-
vision administrator; Andrea Livermore, division administrator; An-
drew McFarland, director of program development; Gary Keiser, di-
vision administrator; Sen Pen Pu, director of pharmacy; Charles
McLoughlin, director of marketing; Kurt Isaacson, planning director;
Jane Rand, director of library services; Mary Mobley, director of ad-
missions; Carol Albright, RN manager; Ray Kellet, clinical director
of residential program; Douglas Miller, acting director of therapeutic
activities service; Dora Sprague, executive assistant to CEO; Ruth
MacDonald , director of Meadows School; and Judy Hawkins, direc-
tor of medical records.employees, farm employees, confidential employees55guards, and supervisors56as defined in the Act.[Direction of Election omitted from publication.]